NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LOUIS KERLINSKY,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7118 '

Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 09-1934, Judge Frank Q.
Nebeker.

ON MOTION

ORDER

Louis Kerlinsky moves for a GO-day extension of time to
file his corrected informal brief and appendix.

Upon consideration thereof,

IT Is ORDERED THAT:

LOUIS KERLINSKY V. SHINSEKI 2

The motion is granted. Mr. Kerlinsky’s corrected in-
formal brief is due within 60 days of the date of filing of
this order.

FOR THE CoURT

 

JUN 20 2012 /S/ Jan H@rbal
Date J an Horbaly
Clerk

cc: Louis Kerlinsky LED

Renee Gerber, Esq.
321 

JUN 2 U ZU1Z

JAN HORBALY
C|.ERK